Title: To Thomas Jefferson from Brown, Benson & Ives, 21 March 1793
From: Brown, Benson & Ives
To: Jefferson, Thomas



Sir
Providence 21st March 1793

The design of this address being of great Consequence to the Commercial interests of our Country, we shall attempt no apology while we beg leave to solicit your attention to the following statement of facts.
On the 15th of Decemr. last we dispatch’d our Brig Commerce Capt. James Munro Jr. with a Valuable Cargo for the French West Inda. Islands, with instructions to the Captain to Proceed to Windward and there dispose of part or all of the Cargo if it could be sold to advantage, but if the sales were not Compleated at Windward he was to Proceed to Cape Francois or Port au Prince, in order to finish the business; the Vessel arriv’d at Martinico where the Captain sold his Codfish only, not being able to obtain the original Cost for the remainder of his Cargo—he therefore in pursuance of our Orders proceeded to Leeward, and unfortunately stopt off Port au Prince, at which Place he landed, in order to ascertain the state of the Markets, but finding no demand for his Cargo, he intended to proceed to the Cape but was forcibly prevented, a Guard being put on board his Vessel and she brought into the harbour, and ’tho he produc’d his Invoice to the Assembly, and offer’d them his Cargo at a Discount of ten⅌Cent from the Cost, they refused to purchase, and Persisted in their refusal to Permit his Departure, in Confirmation of all which, and for a detail of his Proceedings, you will please to peruse two Original Letters which we have received from the Captain, also a Coppy of his Petition to the Municipality which are here inclosed. It appears that many other American Vessels were in the same unhappy situation, and as our Exports to the Islands are usually Compos’d of Perishable articles, which was the Case with the Cargo of our Brig, we need not suggest how ruinous such detention must be to the Voyages, and as the Proceedings are totally repugnant to the Laws and Practice of all  Nations, except in Cases of Actual hostility, we Persuade ourselves Sir, that you will impart the Circumstances to the French Minister at Philadelphia, and Prevail on him to adopt such Measures as will speedily and effectually relieve the suffering Americans at Port au Prince, any Delay will Operate very Injurious, and Perhaps Issue in the total loss of many Cargoes, and Cause great injury if not ruin to the Vessels.
As we have not the honour of a Personal acquaintance with you, our Friends Mr. Foster and Mr. Bourne are so Obliging as to Accompany this address with a Letter; Permit us to Commend the subject to your early attention and be assured that We are Sir, very respectfully, Your Obedt. Friends & Servants,

Brown Benson & Ives

